Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (20170191638).

par. 3, 8, 15, 66-75) comprising: 
a light-emitting element including a first electrode (par. 3, 8, 15, 66-75 teaches an LED which includes anode/cathode); a second electrode; (par. 3, 8, 15, 66-75teaches an LED which includes anode/cathode) and 
a quantum dot layer (par. 3, 8, 15, 66-75teaches forming a QD layer) between the first electrode and the second electrode (par. 3, 8, 15, 66-75 teaches forming a QD layer for an LED), wherein, in the quantum dot layer, quantum dots each including a core (par. 71 teaches a nanoparticles with core/shell structure), a shell covering the core (par. 71 teaches a nanoparticles with core/shell structure), and a ligand (par. 73 teaches the nanoparticle having ligands) coordinated with a surface of the shell and having an antioxidant property are stacked (par. 87 teaches adding an antioxidant  to the light emitting layer). 
Regarding claim 2, Kwon teaches an llight-emitting device according to claim 1, wherein the ligand contains at least one of a hindered amine compound, a phenol-based compound, a phosphoric acid-based compound, and a sulfur-based compound (par. 74). 
Regarding claim 3, Kwon teaches an light-emitting device according to claim 1, wherein a singlet oxygen quenching rate of the ligand is 1.times.10.sup.5 or greater and 1.times.10.sup.10 or less (par. 73 teaches ligands having this ability). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claim 1 above, and further in view of  Coe-Sullivan (20090174022).
Regarding claim 4 and 5, Kwon teaches an light-emitting device according to claim 1.
Kwon fails to teach:
a plurality of light-emitting elements are included, the first electrode and the quantum dot layer are provided for each of the plurality of light emitting elements, and the second electrode is shared by the plurality of the light-emitting elements 
as the light-emitting elements, a red light-emitting element including a red quantum dot emitting red light on the quantum dot layer, a green light-emitting element including a green quantum dot emitting green light on the 
Coe-Sullivan teaches ab LED wherein an array of pixels are formed (par. 78 and 80), the pixels each having EL layers composed of nanocrystals and corresponding to different colors, the pixels being connected by a common cathode layer and having individual electrodes as anodes.  Such a structure allows for formation of intense white light.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).


Allowable Subject Matter
Claim 6 (please note dependencies) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 8 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894